DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 12, in line 10, the claim recites “each cantilevered element” which implies more than one cantilevered element. However, only one cantilevered element has been claimed. Accordingly, it is unclear if one or more cantilevered elements are required. For the purposes of examination, the examiner is going to treat the claim as if it read, ". . . the cantilevered element is positioned above the base…”
With respect to claim 13, the claim requires the base to include a compartment. It is unclear if this is the same compartment claimed in claim 11, or if this is an additional compartment. For the purposes of examination, the examiner is going to treat the claim as if it read, ". . .wherein the base includesthe compartment formed therein and a panel enclosing the compartment.”
With respect to claim 18, in line 4, the claim requires the base to include a compartment formed therein. In line 9, the claim requires inserting a cooling element into a storage compartment of the planar base. It is unclear if the storage compartment of line 9 is the same storage compartment of line 4 or is an additional storage compartment. For the purposes of examination, the examiner is going to treat the claim as if it read, ". . . inserting a cooling element into [a] the storage compartment of the planar base. . .”
By virtue of dependency claims 14-17, 19, and 20 are also rejected
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE20207597 to Moehle (Moehle), hereinafter reference will be made to the English language machine translation provided herewith.
In reference to claim 11, Moehle discloses the claimed invention including:
A system for shading and cooling an article container, the system comprising:
a base (A);

a collapsible canopy structure (D/E) extending upwards from the planar base (A).
In reference to claim 12, Moehle discloses the claimed invention including:
the collapsible canopy structure comprises:
a vertical supporting element (D) hingedly attached at its bottom end with the base (A) [0014];
a cantilevered element (E) hingedly attached with a top end of the vertical supporting element [0014];
a storage configuration, wherein in the storage configuration the top end of the vertical supporting element (D) is proximate to the base (A) and a frontward end of the cantilevered element is proximate to the bottom end of the vertical supporting element (as described in [0014] when both E and D are rotated 270°, this configuration is attained);
an operational configuration (see figure 1), wherein in operational configuration, the vertical supporting element (D) is vertically arranged such that the vertical supporting element provides vertical structure support and the cantilevered element (E) is positioned above the base (A);
wherein the system is configured to move between the storage configuration and the operational configuration; and,
wherein when in the operational configuration at least one of the vertical supporting element and cantilevered element provides shading for the article container [0003].
In reference to claim 13, Moehle discloses the claimed invention including:
the base (A) includes the compartment (C) formed therein and a panel (B) enclosing the compartment.
In reference to claim 14, Moehle discloses the claimed invention including:

In reference to claim 18, Moehle discloses the claimed invention including:
A method for shading and cooling an article container, the method comprising:
providing an apparatus having a base (A) and a collapsible canopy structure extending upwards from the planar base, wherein the planar base includes a compartment (C) formed therein and a panel (B) enclosing the compartment, and wherein the collapsible canopy structure has a storage configuration and an operational configuration (as described in [0014]);
moving the collapsible canopy structure from the storage configuration to the operational configuration (part of the normal operating method);
inserting a cooling element [0009] into the storage compartment (C) of the planar base; and,
positioning the panel (B) above the storage compartment and enclosing the cooling element, see figure 1.
In reference to claim 19, Moehle discloses the claimed invention including:
the method further includes positioning the article container on an upward facing surface of the panel (B) and below the collapsible canopy structure (E) [0009].
In reference to claim 20, Moehle discloses the claimed invention including:
moving the collapsible canopy structure from the storage configuration to the operational configuration further includes:
applying a first force to rotate a leg (D) of the collapsible canopy structure to substantially vertically aligned position (see figure 1) and described in [0014] as rotating 270°;
applying a second force to rotate an arm of the collapsible canopy structure (E) to a substantially horizontally aligned position such that a first abutting part of a support .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moehle in view of CN107201850 to Zhou et al. (Zhou), hereinafter reference will be made to the English language translation provided herewith.
In reference to claim 15, Moehle as modified by Zhou discloses the claimed invention.
Moehle fails to disclose the apparatus further comprises a first part of a fastener on the cantilevered element a second part of a fastener is on a side a of the base, 
Zhou teaches that in the art of collapsible canopy systems including a base (1) and horizontal cantilevered element (2), that it is a known method to provide a first part of a fastener (22) on the cantilevered element (2);
a second part of a fastener (12) is on a side a of the base (1), wherein the first part of the fastener is configured to mate with the second part of each fastener; and wherein in the collapsed configuration the first part of the fastener attaches to the second part of the fastener, see page 5 paragraph 2 of the English language translation. Here, Zhou teaches that this locking mechanism keeps the canopy in the compressed state. One skilled in the art would understand that providing a similar locking mechanism to the canopy of Moehle would produce predictable results, i.e. ensure that the cooler was securely locked in the storage position. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Moehle by Zhou such that the apparatus further comprises a first part of a fastener on the cantilevered element a second part of a fastener is on a side a of the base, wherein the first part of the fastener is configured to mate with the second part of each fastener and wherein in the collapsed configuration the first part of the fastener attaches to the second part of the fastener, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of securing the canopy in the stored position.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moehle in view of US 9,683,385 to Heusdash, hereinafter referred to as Heusdash .
In reference to claim 16, Moehle as modified by Heusdash discloses the claimed invention.
Moehle fails to disclose the system further comprises a plurality of storage pockets attached to an inward facing surface of the planar sheet mounted on the vertical supporting element.
Heusdash teaches that in the art of collapsible drink shades, that it is a known method to provide a plurality of storage pockets (13, see also column 1 lines 21-25 where multiple storage pockets are disclosed), attached to an inward facing surface of the a vertical sheet (7). This is strong evidence that modifying  as claimed would produce predictable result (e.g. provide storage for items such as books, sunscreen, watches, etc.). Accordingly it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Moehle by Zhou such that the system further comprises a plurality of storage pockets attached to an inward facing surface of the planar sheet ( which would be an inward facing surface of D and the combination would meet the claimed limitations) mounted on the vertical supporting element since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of providing extra storage for items such as books, sunscreen, watches, etc.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Moehle in view of US 2010/0180922 to McKenna, hereinafter referred to as McKenna .
In reference to claim 17, Moehle as modified by Mckenna discloses the claimed invention.
Moehle fails to disclose a solar panel for collecting solar energy attached to an outward facing surface of the planar sheet.
McKenna teaches that in the art of sun shades, that it is known that a large amount of solar energy is incident of the fabric of shade assemblies [0003]. McKeena 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CASSEY D BAUER/          Primary Examiner, Art Unit 3763